Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/2020.

Applicant's election with traverse of Species B (Figs. 7-8 and 12) in the reply filed on 10/19/2020 is acknowledged.  

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6-7, and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakazono et al. (US 5,601,493 hereinafter “Nakazono”) in view of Hufenbach et al. (DE 102007051517B4 hereinafter “Hufenbach”) and further in view of Kunishima (US 2015/0147504).
In regard to claims 1, 10, and 16, Nakazono discloses a shaft arrangement (Fig. 1, 1) of an aircraft engine (in 1:8-15 discloses helicopters), comprising: 
a hollow shaft (Fig. 1, pipe 1 is hollow) made of a fiber composite material in a first multilayered arrangement (Fig. 1, pipe 1 and in 3:26-44 discloses FRP pipe 1) and including connection areas (Fig. 1, area at 5) at respective ends of the shaft for connecting to respective connection elements (Fig. 1, fitting 2 on each ends of pipe 1);
wherein the connection areas have a positive locking between the shaft and the respective connection elements (Fig. 1, positive locking at 5 with connections elements of 2), 
wherein the connection areas comprise a second multilayered arrangement (Fig. 1, 10) made of fiber composite material (in 9:35-40 discloses reinforcing layer 10 made of fiber) and including layers are arranged on the first multilayered arrangement of the shaft (Fig. 1, layers of 10 are arranged on layers of pipe 1);
wherein the connection areas have internal cross sections (Fig. 2(B), shows the connection areas have internal cross sections at 5);
wherein at least one of the connection elements includes an external circumference with regular periodic recesses and teeth for engaging the internal cross section of a respective one of the connection areas (Fig. 2(B), 4 includes teeth engaged with the internal cross section of 3).

the at least one of the connection elements includes a predetermined additional layer over the teeth, with the additional layer ranging from one fifth to one third of a height of the teeth; and
the outward portions of the teeth are hardened by carburizing in the area of the additional layer.
In the related field of hollow shaft made of fiber composite material, Hufenbach teaches a shaft having a sinusoidal cross-section shape (Figs. 1 and 6, shaft 1 have sinusoidal cross-sections at the end connections and between the connected ends).
It would have been obvious to one having ordinary skill in the art to have modified the serrations of the shaft of Nakazono to include a sinusoidal shape in order to have the advantage of transmitting the torques in circumferential forces and avoiding stress peaks of polygonal cross-sections as taught by Hufenbach in [0006], [0008], and [0014].
In the related field of shafts with teeth connections, Kunishima teaches hardening of teeth of a shaft by carburizing (Fig. 1, teeth 15 and in [0084] discloses 182 which includes teeth 15 is subjected to hardening such as carburizing).
It would have been obvious to one having ordinary skill in the art to have modified the serrations of the shaft of Nakazono to be carburized in order to have the advantage of preventing abrasion in teeth connections as taught by Kunishima in [0084].

It would have been obvious to one having ordinary skill in the art to have modified Nakazono to have an increased thickness ranging from one fifth to one third of the desired thickness, as the thickness may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of increased strength of having a thicker product or reduced manufacturing cost by accounting for machining tolerances. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
Additionally, it is noted that the additional layer of the applicant’s invention is for increasing the thickness of the teeth as described in the specification in [0027-0028] to account for further machining steps. Determination of patentability is based on the product itself and does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 227 USPQ 964. In the instant case, the additional layer of the claimed invention appears to be a step of increasing the thickness of the teeth and determination of patentability is based on the product itself which is the teeth. Therefore, 
In regard to claim 2, Nakazono, Hufenbach, and Kunishima discloses the shaft arrangement according to claim 1, and Nakazono further discloses the second multilayered arrangement includes a winding of a fiber material (Fig. 1, in 9:35-40).  
In regard to claim 4, Nakazono, Hufenbach, and Kunishima discloses the shaft arrangement according to claim 1, and Nakazono further discloses the first multilayered arrangement has at least one layer of fiber material with a winding angle of absolutely more than 10˚ and less than absolutely 89˚ relative to a center axis of the shaft (in 4:7-14 discloses angles between 30 degrees and 90 degrees).
In regard to claim 6, Nakazono, Hufenbach, and Kunishima discloses the shaft arrangement according to claim 1, 
and Nakazono further discloses the absolute magnitude of the winding angles is 11˚, 27˚, 31˚, 34˚, 36˚, 38˚, or 42˚ (in 4:7-14 discloses angles between 30 degrees and 90 degrees which includes 31˚, 34˚, 36˚, 38˚, or 42˚).
In regard to claim 7, Nakazono, Hufenbach, and Kunishima discloses the shaft arrangement according to claim 1, and Nakazono further discloses the second multilayered arrangement has at least one layer of fiber material in which the absolute magnitude of the winding angle with respect to the center axis of the shaft is between 80˚ and 90˚ (in 4:7-14 discloses angles between 30 degrees and 90 degrees).  
In regard to claim 11, Nakazono, Hufenbach, and Kunishima discloses the shaft arrangement according to claim 1, and Nakazono further discloses the layers of the first 
In regard to claim 12, Nakazono, Hufenbach, and Kunishima discloses the shaft arrangement according to claim 1, and Nakazono further discloses an adhesive connection (Figs. 1 and 2(B), adhesive 8) between the connection elements and the first multilayered arrangement in the connection areas (Figs. 1 and 2(B), at 8 and in 6:11-29 discloses cured adhesives).  
In regard to claim 13, Nakazono, Hufenbach, and Kunishima discloses the shaft arrangement according to claim 1, and Nakazono further discloses the first or second layers of the multilayered arrangements are different materials (In 7:11 discloses different materials in the layers of the FRP such as glass fibers and resins).  
In regard to claim 14, Nakazono, Hufenbach, and Kunishima discloses the shaft arrangement according to claim 1, and Nakazono further discloses at least one protrusion (Figs. 1 and 2(B), at least one of the serrations of fitting 2 is in the radial direction and arranged on a circumference of 2) in a radial direction is arranged on a circumference of the connection elements (Figs. 1 and 2(B)) for engaging with an indentation on an interior of the first multilayered arrangement (Figs. 1 and 2(B)).  
In regard to claim 15, Nakazono, Hufenbach, and Kunishima discloses the shaft arrangement according to claim 14, and Nakazono further discloses at temperatures above room temperature the protrusions penetrates into the recesses (Figs. 1 and 2(B), the serrations of 2 are in contact with the indicated first multilayered arrangement and would penetrate the inside of the first multilayered arrangement at higher temperatures relative to a lower temperature because materials expand at higher temperatures) and   

Claims 3, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakazono (US 5,601,493) in view of Hufenbach (DE 102007051517B4) and Kunishima (US 2015/0147504) and further in view of Worgan et al. (US 4,089,190 hereinafter “Worgan”).
In regard to claim 3, Nakazono, Hufenbach, and Kunishima discloses the shaft arrangement according to claim 1, but does not expressly disclose the shaft further comprising a first multilayered arrangement with between 6 and 20 layers of fiber material.  
In the related field of shafts made of winding fibers, Worgan teaches a first multilayered shaft with eight layers (Fig. 1 and in 2:36-54 discloses eight layers).
It would have been obvious to one having ordinary skill in the art to have modified the first multilayered arrangement of Nakazono to include at least eight layers in order to have the advantage of noise and vibration damping as taught by Worgan in 2:21-33.
In regard to claims 5 and 8, Nakazono, Hufenbach, and Kunishima discloses the shaft arrangement according to claim 1 and claim 4, but does not expressly disclose the winding angle changes in constant amounts with respect to the center axis of the shaft; and

Worgan teaches the winding angles in at least one portion of the layers of the fiber material of the first multilayered arrangement change in constant amounts with respect to the center axis of the shaft and at least two adjacent layers in the arrangement have different winding angles (Fig. 1 shows the different layers change in constant winding angle magnitude and have different winding angles and in 2:1-33 discloses the change in angles between each layer).
It would have been obvious to one having ordinary skill in the art to have modified the first multilayered arrangement of Nakazono to change in constant amounts with respect to the center axis of the shaft and at least two adjacent layers in the arrangement have different winding angles in order to have the advantage of noise and vibration damping as taught by Worgan in 2:21-33.

Response to Arguments
Changes to the specification and drawings filed 2/22/2021 are accepted.

Applicant's arguments filed 2/10/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that Hufenbach is nonanalogous art because of a difference of connecting techniques, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Hufenbach is in the same field of the applicant’s endeavor because the invention of Hufenbach relates to a drive shaft made of fiber composite material. Furthermore, Nakazono discloses the same connection as the applicant’s invention and one of ordinary skill in the art would have combined Nakazono and Hufenbach because the inventions are in the same field of drive shafts. 
In response to applicant’s argument that Hufenbach does not disclose the teeth are carburized, however, in the updated rejection relies on the prior art Kunishima that teaches teeth on a shaft can be hardened by carburizing. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679